Citation Nr: 1134802	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  90-01 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than October 6, 1988 for the grant of service connection for posttraumatic stress disorder (PTSD) with a secondary schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

Previously, in January 2004, the Board of Veterans' Appeals (Board) determined that new and material evidence sufficient to reopen a previously denied claim for service connection for PTSD had been received.  Accordingly, the Board reopened the Veteran's PTSD claim.  In addition, the Board remanded the de novo claim for service connection for PTSD for further evidentiary development.

Following completion of the requested development, the RO, in an August 2008 rating action, granted service connection for PTSD and awarded a compensable evaluation of 50 percent, effective from October 6, 1988.  After receiving notice of the August 2008 decision, the Veteran perfected a timely appeal with respect to the effective date assigned to the grant of service connection.  [During the current appeal, and specifically by an October 2009 rating action, the RO redefined this service-connected disability as PTSD with a secondary schizoaffective disorder and awarded a total 100 percent rating, effective from October 6, 1988.  A November 2009 rating action continued this total rating.]

In March 2010, the Board denied the Veteran's claim for an effective date prior to October 6, 1988 for PTSD with a secondary schizoaffective disorder.  The Veteran appealed the March 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.


FINDINGS OF FACT

1.  In September 1982, the RO in Los Angeles, California continued prior denials of service connection for a psychiatric disability, to include PTSD.  Although notified of that determination and of his appellate rights approximately two weeks later in the same month, the Veteran did not initiate an appeal of the denial within one year.

2.  On February 19, 1985, VA received an informal claim for a nervous disorder; the Veteran was diagnosed with PTSD the same month.

3.  In August 2008, the RO granted service connection for PTSD and awarded a compensable rating of 50 percent, effective from October 6, 1988, the date of receipt of the Veteran's claim for such disability.

4.  During the current appeal, and specifically by an October 2009 rating action, the RO redefined this service-connected disability as PTSD with a secondary schizoaffective disorder and awarded a total 100 percent rating, effective from October 6, 1988.

5.  Service department records related to a claimed in-service event, which were previously unassociated with the file, have been associated with the claims file since the last prior denial in September 1982.

6.  Prior to February 19, 1985, the Veteran failed to provide sufficient information for VA to identify and obtain the service department records from the Joint Services Records Research Center (JSRRC).


CONCLUSION OF LAW

The criteria for an effective date of February 19, 1985 for the grant of service connection for PTSD with a secondary schizoaffective disorder have been met.     38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.400, 4.3 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his/her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).

Additionally, the United States Court of Appeals for Veterans' Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court also explained that proper notification must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Court has also held, however, that VCAA notice is not required under circumstances where a claim for disability compensation benefits is granted, an effective date is assigned, and the claimant files an appeal as to the effective date assigned to that grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  Id.

Here, the Veteran's claim for an earlier effective date for the grant of service connection for PTSD with a secondary schizoaffective disorder essentially falls within this fact pattern.  Previously, in May 2005, VCAA notice concerning the underlying service connection claim was provided to the Veteran.  After receiving notice of the award of service connection for this disability, the Veteran perfected a timely appeal with respect to the effective dates assigned to that grant.  Clearly, no further section 5103(a) notice is required for the Veteran's earlier effective date claim.

As for the provisions of 38 U.S.C.A. §§ 5104 and 7105 and 38 C.F.R. § 3.103, the record shows that the Veteran has been provided with various communications [including the August 2008 notification of the rating decision dated earlier that month as well as the October 2009 statement of the case] that contain notice of VA's rating communication, his appellate rights, a summary of relevant evidence, citations to applicable law, and a discussion of the reasons for the decision made by the agency of original jurisdiction.  In short, the procedural requirements of the law have been satisfied.  The Veteran has been clearly informed of the basis for the denial of his earlier effective date claim.  No further due process development of notification of the earlier effective date claim adjudicated in this decision is required.

Additionally, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his/her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

In the present case, the Board finds that the duty to assist provisions of the VCAA have been fulfilled with respect to the earlier effective date issue adjudicated in this decision.  All relevant treatment records adequately identified by the Veteran have been obtained and associated with his claims folder.  Although given the opportunity to testify before VA personnel, the Veteran declined to do so.

Moreover, the issue under appeal is entitlement to an effective date for an initial award of service connection.  Entitlement to an earlier effective date is dependent on finding that the Veteran submitted a claim for service connection for his PTSD with a secondary schizoaffective disorder prior to October 6, 1988.  The Veteran does not contend that he filed a claim prior to that date, only that his PTSD arose earlier.  Thus, there is no indication that any further notice or assistance could aid the Veteran in substantiating his claim for an earlier effective date for the grant of service connection for PTSD.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

There is no suggestion in the current record that additional evidence, relevant to the earlier effective date issue adjudicated in this decision, exists and can be procured.  The Veteran has pointed to no other pertinent evidence (e.g., records of relevant earlier treatment) which has not been obtained.  Thus, the Board concludes that no further evidentiary development is required.  The Board will, therefore, proceed to consider the following issue on appeal, based on the evidence of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2009); Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Generally, the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).  If a claim is received within one year after separation from service, the effective date for the grant of service connection is the day following separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2010).

The effective date of a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400(q)(1)(ii) (2010).

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from the claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Id.  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2010).

Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b) (2010).

In this case, the Veteran seeks an award of service connection for PTSD prior to October 6, 1988, the effective date assigned by the RO based on the date of receipt of the petition to reopen the claim for this disability.  Specifically, the Veteran requests an effective date of October 26, 1977-the date of the Veteran's original claim for entitlement to service connection for a nervous condition.  Alternatively, the Veteran requests an effective date of May 27, 1982- the date of the Veteran's claim for entitlement to service connection for delayed stress.

Applying the foregoing principles to the facts of the present case, the Board finds that the Veteran has met the criteria for an effective date of February 19, 1985, but no earlier, for the grant of service connection for PTSD with a secondary schizoaffective disorder.  Review of the record indicates that, in March 1978, the RO in Los Angeles, California, denied the Veteran's claim for entitlement to service connection for nervousness.  In September 1982, the RO continued a prior denial of service connection for a psychiatric disability, to include post traumatic delayed stress.  Although notified of the March 1978 and September 1982 determinations and of his appellate rights approximately in April 1978 and September 1982, respectively, the Veteran did not initiate an appeal of the denial within one year.  As a result, the March 1978 and September 1982 denials of service connection for a psychiatric disability, to include PTSD, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

On February 10, 1985, the Veteran submitted a statement to his Congressman, regarding a disability claim for a nervous disorder.  This inquiry was received by VA on February 19, 1985.  Three days later, the Veteran was hospitalized with chronic PTSD.  As set forth in 38 C.F.R. § 3.155(a), the Board finds that this qualifies as an informal claim.  Accordingly, on these facts, the preponderance of the evidence is in favor of affording an effective date of February 19, 1985 for the grant of service connection for PTSD.  In this regard, the Board notes that the Veteran was diagnosed with PTSD in February 1985 due to his experiences in Vietnam.

Under applicable law, as outlined above, the Board finds that the effective date of the award of service connection for this psychiatric disorder can be no earlier than February 19, 1985.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2010).

As noted above, the Veteran requests an effective date of October 26, 1977-the date of the Veteran's original claim for entitlement to service connection for a nervous condition.  Alternatively, the Veteran requests an effective date of May 27, 1982- the date of the Veteran's claim for entitlement to service connection for delayed stress.  Here, the Board finds that an effective date of either October 26, 1977 or May 27, 1982 is not warranted.

The basic facts of this case are not in dispute.  The Veteran filed his original claim for service connection for a nervous condition on October 26, 1977.  At the time of the claim, the evidence of record included VA treatment records noting that the Veteran was complaining of nervousness.  In January 1970, the Veteran was noted to have neurotic anxiety and was having difficulty at home.  The Veteran was noted to have no significant "problem" but had considerable anxiety and some insomnia.  In February 1970, the Veteran was diagnosed with anxiety reaction with strong obsessive traits and hypochondriacal preoccupation.  The author of the treatment note indicated that the Veteran's main complaint centered around symptoms rather than problems.  In June 1970, the Veteran stated that he felt better and medication was helping him.  In July 1970, the Veteran was described as doing very well and was discharged from further outpatient treatment.  In a March 1978 rating decision, the Veteran's claim for entitlement to service connection for nervousness was denied.  In July 1978, the Veteran submitted a doctor's statement that the Veteran was being treated with mild anti-anxiety medication and supportive therapy.  An April 1978 treatment record also indicated that the Veteran was receiving harassment from his supervisors on the job, and he had increased anxiety and nervousness because his company had hired Vietnamese people.  The RO reconsidered the Veteran's claim in June 1978 and continued the previous denial.

In May 1982, the Veteran filed a claim for "delayed stress," which he asserted began in 1970.  A May 1982 VA treatment record reflects that the Veteran complained of being "hassle[d]" on the job.  In September 1982, the RO denied the Veteran's claim for entitlement to service connection for post traumatic delayed stress.  The RO noted that the Veteran attributed his anxiety and depression to harassment on the job.

In March 1999, the Center for Research of Unit Records (now Joint Services Records Research Center (JSRRC)) provided extracts of operational reports and unit histories from the Veteran's prior units in Vietnam.  On August 2005 VA examination, the Veteran related stressors from Vietnam to be a riot while serving in the stockade and an incident where an angry American opened fire on the depot where the Veteran was working.  In June 2006, the Veteran identified the date of the riot at the Long Binh jail to be in February 1968, a sniper attack in March 1968, and the American attack on the depot in March 1968.  The Veteran also identified sniper attacks in August 1967, September 1967, and October 1967.

Based on this information, the RO conducted research to verify the Veteran's alleged stressors.  In an August 2007 memorandum for the record, the military records specialist was unable to verify the sniper attacks from 1968.  The records specialist was also unable to verify the sniper attacks from August 1967, September 1967, and October 1967, because although the events did take place, they did not occur around or near the Veteran or his unit.  The records specialist was able to verify rocket attacks at the Long Binh post in November 1967 and December 1967, as well as an enemy attack in December 1967.  As the Veteran was stationed at Long Binh during this time frame, the records specialist found that it was at least as likely as not that the Veteran had knowledge of or experienced these attacks.  See generally Pentecost v. Derwinski, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Board has considered the arguments of the Veteran and his representative that the effective date for the award of service connection for PTSD should be October 26, 1977 (or alternatively, May 27, 1982), which is the date of his initial application for service connection for this psychiatric disability, because the confirmation of his stressor was based, in part, on service department records in the form of unit history reports that were not associated with the file when the claim was first adjudicated, pursuant to 38 C.F.R. § 3.156(c).  38 C.F.R. § 3.156(c) states that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Such records include service records that are related to a claimed in-service event, but do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or any other official source.  See id.

Here, subsequent to the Veteran's original claim, the RO obtained and associated with the record service documents documenting rocket attacks at Long Binh.  The Veteran's claim was granted, in part, on these newly-obtained records.  As such, 38 C.F.R. § 3.156(c) applies.  See Vigil v. Peake, 22 Vet. App. 63 (2008).  In this case, however, the Veteran does not meet the provisions of 38 C.F.R. § 3.156(c)(2).  At the time of the March 1978 and September 1982 rating decisions, the Veteran had not offered any information regarding a possible stressor for VA to identify and obtain the records from the Center for Unit Records Research (now JSRRC).  The Veteran, instead, often noted that his anxiety and nervousness was due to his job.  Further, the Board also notes that the Veteran did not have a diagnosis of PTSD at the time of his original RO denial in March 1978, or the subsequent rating decision in September 1982.  In fact, the Veteran's claim was reopened in January 2004 because of newly-submitted evidence documenting diagnoses of PTSD.

Accordingly, while the preponderance of the evidence is in favor of affording an effective date of February 19, 1985 for the grant of service connection for PTSD with a secondary schizoaffective disorder, an effective date prior to February 19, 1985 is not warranted.


ORDER

An effective date of February 19, 1985, but no earlier, is granted for an award of service connection for PTSD with a secondary schizoaffective disorder.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


